PER CURIAM:
Kenneth Dwayne Locklear, a federal prisoner, appeals from the district court’s order dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition, which challenged the Bureau of Prison’s computation of good time credits, for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Locklear v. Stansberry, No. CA-04-856 (E.D.N.C. filed Dec. 14, 2004; entered Dec. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED